Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered December 5, 2003. The judgment convicted defendant, upon his plea of guilty, of robbery in the third degree.
*1307It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05), defendant contends that Supreme Court erred in imposing an enhanced sentence without affording him an opportunity to withdraw his plea. Defendant did not object to the imposition of the enhanced sentence or move to withdraw the plea and therefore has failed to preserve his contention for our review (see People v Brandel, 20 AD3d 927 [2005], lv denied 5 NY3d 826 [2005]). The valid waiver by defendant of his right to appeal encompasses his further contention concerning the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]) and, in any event, that contention lacks merit. Present—Pigott, Jr., P.J., Green, Kehoe, Martoche and Pine, JJ.